—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered April 3,1996, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Upon our review of the record, we find no reason to disturb the County Court’s determination denying the defendant’s application for youthful offender treatment, and we decline to vacate the sentence in the interest of justice (see, CPL 720.20; cf., People v Cruickshank, 105 AD2d 325, 333-336, affd sub nom. People v Dawn Maria C., 67 NY2d 625). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.